Citation Nr: 0925149	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  08-10 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service connected 
right ankle disability.  

2.  Entitlement to service connection for pes planus, to 
include as secondary to a service connected right ankle 
disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1956.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from May 2007 and February 2008 
RO decisions that denied the benefits sought on appeal. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for pes planus 
to include as secondary to a service connected right ankle 
disability addressed in the REMAND portion of the decision 
below requires additional development and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A left knee disability is not shown in service and is 
first shown after service in November 2007 following a 
twisting injury sustained while the Veteran was golfing.  

2.  There is no competent evidence linking a left knee 
disability to service or the service connected right ankle 
disability. 

CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service, may not be presumed to have been incurred therein 
and is not proximately due to or the result of service 
connected residuals of a right ankle disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
January 2008, the RO advised the claimant of the information 
necessary to substantiate the claim adjudicated below.  He 
was also informed of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, he 
was provided with information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As such, the Board finds that the duty to 
notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, private and VA clinical 
records, and the Veteran's own statements he presented.  The 
Veteran was also afforded a VA examination in January 2008 
that included a medical opinion as to the relationship 
between a left knee disability and the service connected 
right ankle disability.  The Veteran's representative 
contended in argument presented in November 2008 that this 
opinion was insufficient because it did not consider whether 
right ankle instability created such problems with loss of 
balance that it resulted in a twisted knee due to the 
Veteran's attempts to stabilize himself.  The Board disagrees 
with this assertion, and notes that the reports from the 
January 2008 VA examination included a thorough review and 
discussion of the pertinent evidence and full consideration 
of the impact of the Veteran's right ankle disability on his 
left knee disability, to include a finding that this 
condition did not "in any way" aggravate his left knee 
condition.  As such, the Board has considered the contentions 
of the Veteran's representative, but finds the January 2008 
VA examination to be adequate to equitably adjudicate the 
Veteran's claim for service connection for a left knee 
disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim adjudicated 
below that has not been obtained.  In this regard, a VCAA 
notice response received in February 2008 showed the Veteran 
reporting that he had no other information or evidence to 
submit to substantiate his claim.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim 
adjudicated below.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The Veteran does not assert that he sustained a left knee 
disability during service, and the service treatment records, 
to include the reports from the October 1956 separation 
examination, do not reflect a left knee disability.  Post 
service examinations conducted from March 1977 to May 2007 do 
not reflect a knee disability, and the first reference to a 
left knee disability is contained in reports from VA 
outpatient treatment in November 2007.  At that time, the 
Veteran reported a three month history of left knee pain 
after twisting it while playing golf.  X-rays revealed mild 
osteoarthritis of the left knee and a magnetic resonance 
imaging demonstrated a meniscus tear and osteochondral defect 
of the medial femoral condyle.  

As indicated above, the Veteran was afforded a VA examination 
in January 2008.  The claims file was reviewed by the 
examiner, and the reports from this examination include a 
reference to the outpatient treatment reports referenced 
above.  After a review of this evidence and an examination of 
the Veteran, it was the examiner's conclusion that it was 
less likely as not that the Veteran's left knee condition was 
caused by or a result of the service-connected right ankle 
condition.  As support for this determination, the examiner 
noted that the Veteran denied any ongoing limp or impairment 
of gait as a result of his service connected right ankle 
condition.  As indicated, the examiner also found no evidence 
that the Veteran's right ankle condition had aggravated his 
left knee condition.  Review of the remaining evidence does 
not contain any medical findings or opinions linking the 
Veteran's left knee disability to the service connected right 
ankle disability.  

As for the Veteran's assertions that he has a left knee 
disability as a result of his service connected right ankle 
disability, such assertions cannot be used to establish a 
claim as a layperson is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities.  
Espiritu; cf. Jandreau.  The Board observes that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  The Board finds, 
however, that the Veteran's lay statements in the present 
case are outweighed by the negative opinion of January 2008 
and the lack of any other competent medical evidence to 
support a conclusion that there is an etiologic relationship 
between a left knee disability and the service connected 
right ankle disability.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a left knee disability, the doctrine is not 
for application.  Gilbert, supra.  
 
ORDER

Entitlement to service connection for a left knee disability, 
to include as secondary to a service connected right ankle 
disability, is denied.  



REMAND

The Veteran's representative requested that the claim for 
service connection for pes planus be remanded for a VA 
examination.  The record reveals that the Veteran entered 
service with second degree pes planus.  A private clinical 
report dated in June 2007 noted that the Veteran currently 
has second degrees pes planus, worse on the right than the 
left.  The examiner also discussed therein the service 
connected injury to the right ankle and current findings in 
the right ankle and foot, and the impression was pes planus 
deformities and mild ankle and midfoot arthritis.  This 
examiner concluded by stating that "[c]urrent physical 
findings and symptoms are secondary to service connected 
injury."  By this opinion, it appears that the examiner was 
linking pes planus to the service connected right ankle 
disability.  

Given the request of the Veteran's representative and the in-
service and post-service findings as set forth above, the 
Board concludes that a VA examination is necessary in this 
case in order to comply with the duty to assist provisions of 
the VCAA.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran must be afforded a VA 
examination to determine whether any 
current disability due to bilateral pes 
planus was aggravated by service or 
caused by or aggravated his service 
connected right ankle disability.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  
Following a review of the service and 
post service medical records and 
examination, it would be helpful if the 
physician would use the following 
language, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that pes planus was 
aggravated by service or caused by or 
aggravated by the service connected 
right ankle disability.  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  

For the purposes of these opinions, 
"aggravation" means a worsening of the 
underlying disability associated with 
pes planus by service or the service 
connected right ankle disability, as 
contrasted to a mere worsening of 
symptoms.  A complete rationale for 
each opinion must be provided.  The 
report prepared must be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim that has been 
remanded.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  Thereafter, the claim that has been 
remanded must be readjudicated by the RO.  
If this readjudication does not result in 
a complete grant of all benefits sought 
by the Veteran in connection with this 
claim, the Veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


